Citation Nr: 0944544	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-12 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right ankle 
disability, to include as residuals of right fibula fracture 
and arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and two of his children


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The appellant had verified active duty for training (ACDUTRA) 
in the U.S. Marine Corps Reserve from March 1981 to July 
1981.  He also had periods of unverified Reserve duty from 
1981 to 1987.  The record reflects, and the appellant avers, 
that he sustained an injury during a weekend drill on October 
13, 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Augusta, Maine.  

In July 2008, the appellant and two witnesses testified 
before the Decision Review Officer (DRO) in Detroit, 
Michigan.  A transcript of that hearing is of record.

At the July 2008 DRO hearing, the appellant averred that he 
has a back disability secondary to his right ankle injury.  
The Board finds that this statement can be construed as an 
informal claim for service connection for a back disability 
and refers it to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that he has a current right ankle 
disability due to an in-service fibula fracture.  For the 
reasons noted below, the Board finds that VA should attempt 
to obtain any pertinent VA and/or private medical records, 
not already in its possession, and afford the appellant 
another VA examination.  

The appellant's service treatment records (STR) reflect that 
he sustained an avulsion fracture of the right distal fibula 
in October 1984, for which he was placed in a short leg, non 
weight bearing, cast for approximately 8 weeks (See December 
1984 STR).  Although the claims file does not contain 
verification of the appellant's dates of ACDUTRA and 
INACDUTRA (inactive duty for training), there is sufficient 
evidence of record to indicate that the appellant was on duty 
status at the time of the injury.  An October 14, 1984 injury 
notification form from the U.S. Naval Hospital Branch Clinic 
in Detroit, Michigan reflects that the medical examiner 
opined that the injury occurred while the appellant was 
"within command".  It further reflects that the appellant 
was the driver in a convoy when the incident occurred.  In 
addition, the appellant avers in his claims form, received in 
October 2006, that his injury occurred while he was on 
weekend drill duty.  Regardless of whether the duty was 
ACDUTRA or INACDUTRA, the evidence reflects that the 
appellant sustained an injury during training, therefore, he 
had active service in accordance with 38 C.F.R. § 3.6.

An STR, dated in February 1985, reflects that the appellant 
complained of right foot soreness after prolonged standing or 
walking.  The examiner opined that he believed that the pain 
was related to a ligamentous problem and not to the fracture.  
Another STR, also dated in February 1985, reflects that the 
appellant had been doing well after his fracture until 
approximately 2 weeks prior to the STR when, without trauma, 
he noted pain along the tibular posterior with slight 
transient heel numbness.  The ankle and foot were noted to be 
normal upon examination.  The impression was tibular 
posterior tendonitis.  

The appellant underwent a VA examination in September 2007.  
The examiner noted that the appellant's right ankle had 
minimal swelling, some tenderness on the lateral side, and 
some limitations of range of motion with pain.  X-rays of the 
appellant's ankle appeared normal with no evidence of any 
residual of fracture and no posttraumatic arthritis.  The 
diagnosis was chronic right ankle sprain with limited motion, 
with no evidence of any residual of fracture.  The examiner 
also noted there was no impairment of daily occupational 
activities due to [the appellant's] service-connected 
disability.  The examiner's statement appears to be 
contradictory.  As the examiner concluded there are no 
residuals of a fracture, there is no basis for service 
connection; however, the examiner refers to a "service-
connected disability."  Therefore, the Board finds that 
another VA examination to determine the extent and 
etiological of any current disability would be helpful.  The 
examiner should opine whether the appellant has any current 
disability, and if so, whether it is etiologically related to 
the appellant's avulsion fracture of the right distal fibula 
in October 1984, the time which the appellant contends is the 
cause of his disability.

The Board also notes that the appellant testified at the DRO 
hearing that he had been treated by Dr. J.K. for several 
years for his ankle.  The Board finds several deficiencies 
with regard to evidence of treatment with Dr. J.K.  First, 
the appellant's representative stated at the DRO hearing that 
he would provide VA with an authorization to obtain any 
records from Dr. J.K.  The claims file does not contain any 
completed authorization form or private treatment records 
from Dr. J.K.  The Board is mindful that the duty to assist 
is not a one-way street.  If an appellant wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Nevertheless, because the appellant is being 
afforded another VA examination, the Board finds that he 
should be given another opportunity to provide VA with 
appropriate authorization.

Second, the claims file contains a handwritten note from Dr. 
.J.K. in which she stated that the appellant was treated 
between August 2006 and October 2006 for onychomycosis of the 
toenails, tinea pedis, and severe nail dystrophy.  She 
further stated that, per the appellant's history, he had a 
right fibula fracture in 1986 requiring surgery.  This 
statement does not correspond to the appellant's 1984 injury, 
which did not require surgery.  If the appellant had surgery 
for a right ankle or fibula fracture, VA should attempt to 
obtain any such records.

Third, Dr. J.K. recommended, as treatment for pain and 
swelling, that the appellant undergo weight loss, wear 
"Jobst" stockings, and use over the counter medication.  
She noted that she did not request an x-ray of the ankle 
because the appellant "follows at VA."  There are no VA 
treatment records in the claims file.  If the appellant 
received any treatment at VA for pain and swelling of his 
right ankle or leg, VA should attempt to obtain any such 
records. 

Finally, with regard to the appellant's status as a Veteran, 
a National Personnel Records Center response to a request for 
information reflects that the appellant had active service 
from March 1981 until July 1981.  The appellant avers that he 
was in the Reserve from March 1981 to March 1987 (See DRO 
transcript page 2).  A service personnel record reflects he 
was in recruit training from March 1981 to July 1981.  Thus, 
it appears that the appellant's status from March 1981 to 
July 1981 was active duty for training service (ACDUTRA).  
There is no indication, and it is not contended, that the 
appellant had any prior active service; therefore, he is not 
a Veteran for VA purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for his 
right ankle and/or fibula, to include Dr. 
J.K.  In addition, request the appellant to 
identify any VA facilities and treatment 
dates for his right ankle and/or fibula.  
After obtaining a completed VA Form 21-
4142, the AOJ should attempt to obtain any 
pertinent medical records, to include VA 
records, not already associated with the 
claims file.

If any of the above searches for any such 
records yields negative results, this fact 
should be noted in the claims folder.  Any 
documents received by VA should be 
associated with the claims folder.

2.  Thereafter, the appellant should be 
afforded a VA examination to determine the 
extent and etiology of any current right 
ankle disability.  All necessary tests 
should be performed.  The examiner is 
requested to furnish an opinion concerning 
whether it is at least as likely as not (50 
percent or greater) that the appellant has 
any residuals causally related to the 
appellant's right distal avulsion fracture 
during drill duty in October 1984.  

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  The examiner should review the 
claims folder, to include this remand, and 
this fact should be noted in the 
accompanying medical reports.

The appellant should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2009).  

3.  Thereafter, readjudicate the issue of 
entitlement to service connection for a 
right ankle disability, to include as 
residuals of a right fibula fracture and 
arthritis.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should be 
returned to the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

